       Case 1:19-cv-10274-AJN-SDA Document 44 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 06/11/2020
 Quincy Magee,

                                  Plaintiff,
                                                                    1:19-cv-10274 (AJN) (SDA)
                      -against-
                                                                    ORDER
 The Walt Disney Company, et al.,

                                  Defendants.



STEWART D. AARON, United States Magistrate Judge:


The Court is in receipt of Plaintiff’s voicemail from June 10, 2020. Plaintiff is not authorized to

communicate with the Court by telephone. Any communication with the Court shall be sent by letter to

the Pro Se Intake Unit.



With respect to Defendants' pending motion for judgment on the pleadings (ECF No. 40), the Court sets

the following schedule:

    1. Plaintiff shall file his opposition no later than June 25, 2020; and

    2. Defendants shall file their reply, if any, no later than July 2, 2020.


SO ORDERED.

DATED:          New York, New York
                June 11, 2020

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
